


115 HR 3686 IH: Disaster Relief Appropriations Act, 2017
U.S. House of Representatives
2017-09-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS1st Session
H. R. 3686
IN THE HOUSE OF REPRESENTATIVES

September 6, 2017
Ms. Jackson Lee (for herself, Mr. Gene Green of Texas, Mr. Al Green of Texas, Mr. Doggett, Mr. Cuellar, Mr. Raskin, Mr. Kildee, Mr. Butterfield, Mr. Clay, Mr. Cleaver, Mr. Hastings, Mr. Johnson of Georgia, Mr. Scott of Virginia, Mr. Lewis of Georgia, Mr. Conyers, Ms. Lee, Ms. Kelly of Illinois, Mr. Rush, Mr. Danny K. Davis of Illinois, Mr. Ellison, Ms. Eddie Bernice Johnson of Texas, Mr. Kennedy, Mr. Vargas, Mr. Castro of Texas, Mr. O'Rourke, Mr. Gonzalez of Texas, Mr. Vela, Mr. Veasey, Mr. Richmond, Mr. Brendan F. Boyle of Pennsylvania, Mr. Langevin, Mr. Brown of Maryland, Mr. Engel, Mr. Nadler, Ms. Moore, Mrs. Demings, Ms. Clarke of New York, Mr. Cicilline, Mr. Crowley, Mr. Lawson of Florida, Mrs. Lawrence, Ms. Kaptur, Mrs. Carolyn B. Maloney of New York, Ms. Schakowsky, and Ms. Blunt Rochester) introduced the following bill; which was referred to the Committee on Appropriations, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
Making supplemental appropriations for the fiscal year ending September 30, 2017, to improve and streamline disaster assistance for Hurricane Harvey, and for other purposes.

 
That the following sums are appropriated, out of any money in the Treasury not otherwise appropriated, for the fiscal year ending September 30, 2017, and for other purposes, namely: IDepartment of AgricultureOffice of the SecretaryEmergency conservation activities(Including transfer of funds)For an additional amount, to remain available until expended, for the Emergency Conservation Program under title IV of the Agriculture Credit Act of 1978 (16 U.S.C. 2201 et seq.) for necessary expenses related to the consequences of Hurricane Harvey and resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $650,000,000, of which $45,000,000 shall be available for payments under sections 401 and 402 of the Agriculture Credit Act of 1978 (16 U.S.C. 2201, 2202), $540,000,000 shall be available for activities under section 403 of such Act (Emergency Watershed Protection Program; 16 U.S.C. 2203), and $69,000,000 shall be available for activities under section 407 of such Act (Emergency Forest Restoration Program; 16 U.S.C. 2206): Provided, That the Secretary of Agriculture shall transfer these funds to the Farm Service Agency and the Natural Resources Conservation Service: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.General provision—this title 
1011.The Office of Inspector General of the Department of Agriculture shall use unobligated disaster assistance oversight funds provided to such office in division B of Public Law 110–329 (122 Stat. 3585) for continued oversight of Department of Agriculture disaster- and emergency-related activities. IIDepartment of CommerceNational Oceanic and Atmospheric AdministrationOperations, research, and facilitiesFor an additional amount for Operations, Research, and Facilities, $321,000,000, to remain available until September 30, 2018, as follows: 
(1)$50,000,000 for mapping, charting, geodesy services and marine debris surveys for coastal States impacted by Hurricane Harvey; (2)$20,000,000 to repair and replace ocean observing and coastal monitoring assets damaged by Hurricane Harvey; 
(3)$6,000,000 to provide technical assistance to support State assessments of coastal impacts of Hurricane Harvey; (4)$75,000,000 to improve weather forecasting and hurricane intensity forecasting capabilities, to include data assimilation from ocean observing platforms and satellites;  
(5)$150,000,000 for laboratories and cooperative institutes research activities associated with sustained observations weather research programs, and ocean and coastal research; and (6)$20,000,000 for necessary expenses related to fishery disasters during calendar year 2017 that were declared by the Secretary of Commerce as a direct result of impacts from Hurricane Harvey:Provided, That the National Oceanic and Atmospheric Administration shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Procurement, acquisition and constructionFor an additional amount for Procurement, Acquisition and Construction, $480,000,000, to remain available until September 30, 2019, as follows: (1)$20,000,000 to repair National Oceanic and Atmospheric Administration (NOAA) facilities damaged by Hurricane Harvey; 
(2)$90,000,000 for repairs and upgrades to NOAA hurricane reconnaissance aircraft; (3)$30,000,000 for improvements to weather forecasting equipment and supercomputer infrastructure; 
(4)$40,000,000 to accelerate the National Weather Service ground readiness project; and (5)$300,000,000 for a weather satellite data mitigation gap reserve fund:Provided, That NOAA shall submit a spending plan to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of JusticeFederal Bureau of InvestigationSalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $30,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Drug Enforcement Administrationsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $1,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Bureau of Alcohol, Tobacco, Firearms and ExplosivesSalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $230,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal Prison SystemBuildings and facilitiesFor an additional amount for Buildings and Facilities for necessary expenses related to the consequences of Hurricane Harvey, $20,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ScienceNational Aeronautics and Space AdministrationConstruction and environmental compliance and restorationFor an additional amount for Construction and Environmental Compliance and Restoration for repair at National Aeronautics and Space Administration facilities damaged by Hurricane Harvey, $50,000,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Related AgenciesLegal Services CorporationPayment to the legal services corporationFor an additional amount for Payment to the Legal Services Corporation to carry out the purposes of the Legal Services Corporation Act by providing for necessary expenses related to the consequences of Hurricane Harvey, $10,000,000: Provided, That the amount made available under this heading shall be used only to provide the mobile resources, technology, and disaster coordinators necessary to provide storm-related services to the Legal Services Corporation client population and only in the areas significantly affected by Hurricane Harvey: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That none of the funds appropriated in this Act to the Legal Services Corporation shall be expended for any purpose prohibited or limited by, or contrary to any of the provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119, and all funds appropriated in this Act to the Legal Services Corporation shall be subject to the same terms and conditions set forth in such sections, except that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to refer instead to 2017 and 2018, respectively, and except that sections 501 and 503 of Public Law 104–134 (referenced by Public Law 105–119) shall not apply to the amount made available under this heading: Provided further, That, for the purposes of this Act, the Legal Services Corporation shall be considered an agency of the United States Government. IIIDepartment of defenseDepartment of defense—militaryOPERATION AND MAINTENANCEOperation and Maintenance, ArmyFor an additional amount for Operation and Maintenance, Army, $12,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, NavyFor an additional amount for Operation and Maintenance, Navy, $100,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air ForceFor an additional amount for Operation and Maintenance, Air Force, $25,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Army National GuardFor an additional amount for Operation and Maintenance, Army National Guard, $10,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Operation and Maintenance, Air National GuardFor an additional amount for Operation and Maintenance, Air National Guard, $12,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.PROCUREMENTProcurement of Ammunition, ArmyFor an additional amount for Procurement of Ammunition, Army, $4,000,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.REVOLVING AND MANAGEMENT FUNDSDefense Working Capital FundsFor an additional amount for Defense Working Capital Funds, $60,000,000, to remain available until September 30, 2017, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. 
IVDepartment of the ArmyCorps of Engineers—CivilInvestigationsFor an additional amount for Investigations for necessary expenses related to the consequences of Hurricane Harvey, $150,000,000, to remain available until expended to expedite at full Federal expense studies of flood and storm damage reduction: Provided, That using $120,000,000 of the funds provided herein, the Secretary of the Army shall expedite and complete ongoing flood and storm damage reduction studies in areas that were impacted by Hurricane Harvey in the Southwestern and Mississippi Valley Divisions of the United States Army Corps of Engineers: Provided further, That using up to $20,000,000 of the funds provided herein, the Secretary shall conduct a comprehensive study to address the flood risks of vulnerable coastal populations in areas that were affected by Hurricane Harvey within the boundaries of the Southwestern and Mississippi Valley Divisions of the Corps: Provided further, That an interim report with an assessment of authorized Corps projects for reducing flooding and storm risks in the affected area that have been constructed or are under construction, including construction cost estimates, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate not later than March 1, 2018: Provided further, That an interim report identifying any previously authorized but unconstructed Corps project and any project under study by the Corps for reducing flooding and storm damage risks in the affected area, including updated construction cost estimates, that are, or would be, consistent with the comprehensive study shall be submitted to the appropriate congressional committees by May 1, 2018: Provided further, That a final report shall be submitted to the appropriate congressional committees within 24 months of the date of enactment of this Act: Provided further, That as a part of the study, the Secretary shall identify those activities warranting additional analysis by the Corps, as well as institutional and other barriers to providing protection to the affected coastal areas: Provided further, That the Secretary shall conduct the study in coordination with other Federal agencies, and State, local and Tribal officials to ensure consistency with other plans to be developed, as appropriate: Provided further, That using $500,000 of the funds provided herein, the Secretary shall conduct an evaluation of the performance of existing projects constructed by the Corps and impacted by Hurricane Harvey for the purposes of determining their effectiveness and making recommendations for improvements thereto: Provided further, That as a part of the study, the Secretary shall identify institutional and other barriers to providing comprehensive protection to affected coastal areas and shall provide this report to the Committees on Appropriations of the House of Representatives and the Senate within 120 days of enactment of this Act: Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Harvey, $15,000,000,000, to remain available until expended to rehabilitate, repair and construct United States Army Corps of Engineers projects: Provided, That $10,000,000,000 of the funds provided under this heading shall be used to reduce future flood risk in ways that will support the long-term sustainability of the coastal ecosystem and communities and reduce the economic costs and risks associated with large-scale flood and storm events in areas along the Gulf Coast within the boundaries of the Southwestern and Mississippi Valley Divisions of the Corps that were affected by Hurricane Harvey: Provided further, That $2,700,000,000 of such funds shall be made available not earlier than 14 days after the Secretary of the Army submits the report required under the heading Investigations to be submitted not later than March 1, 2018, and $6,000,000,000 shall be made available not earlier than 14 days after the Secretary submits the report required under the heading Investigations to be submitted not later than May 1, 2018: Provided further, That efforts using these funds shall incorporate current science and engineering standards in constructing previously authorized Corps projects designed to reduce flood and storm damage risks and modifying existing Corps projects that do not meet these standards, with such modifications as the Secretary determines are necessary to incorporate these standards or to meet the goal of providing sustainable reduction to flooding and storm damage risks: Provided further, That upon approval of the Committees on Appropriations of the House of Representatives and the Senate these funds may be used to construct any project under study by the Corps for reducing flooding and storm damage risks in areas along the Gulf Coast within the Southwestern and Mississippi Valley Divisions of the Corps that were affected by Hurricane Harvey that the Secretary determines is technically feasible, economically justified, and environmentally acceptable: Provided further, That the completion of ongoing construction projects receiving funds provided by this Act shall be at full Federal expense with respect to such funds: Provided further, That the non-Federal cash contribution for projects using these funds shall be financed in accordance with the provisions of section 103(k) of Public Law 99–662 over a period of 30 years from the date of completion of the project or separable element: Provided further, That for these projects, the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to these funds: Provided further, That up to $150,000,000 of the funds provided under this heading shall be used to expedite continuing authorities projects to reduce the risk of flooding along the coastal areas in States impacted by Hurricane Harvey within the boundaries of the Southwestern and Mississippi Valley Divisions of the Corps: Provided further, That $9,000,000 of the funds provided under this heading shall be used for repairs to projects that were under construction and damaged by the impacts of Hurricane Harvey: Provided further, That any projects using funds appropriated under this heading shall be initiated only after non-Federal interests have entered into binding agreements with the Secretary requiring the non-Federal interests to pay 100 percent of the operation, maintenance, repair, replacement, and rehabilitation costs of the project and to hold and save the United States free from damages due to the construction or operation and maintenance of the project, except for damages due to the fault or negligence of the United States or its contractors: Provided further, That the Assistant Secretary of the Army for Civil Works shall submit to the Committees on Appropriations of the House of Representatives and the Senate a monthly report detailing the allocation and obligation of these funds, beginning not later than 60 days after the date of the enactment of this Act.Operation and MaintenanceFor an additional amount for Operation and Maintenance for necessary expenses related to the consequences of Hurricane Harvey, $2,500,000,000, to remain available until expended to dredge Federal navigation channels and repair damage to United States Army Corps of Engineers projects: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.Flood Control and Coastal EmergenciesFor an additional amount for Flood Control and Coastal Emergencies for necessary expenses related to the consequences of Hurricane Harvey, $13,000,000,000, to remain available until expended to prepare for flood, hurricane, and other natural disasters and support emergency operations, repairs and other activities as authorized by law: Provided, That $1,400,000,000 of the funds provided herein shall be made available not earlier than 14 days after the Secretary of the Army submits the report required under the heading Investigations to be submitted not later than March 1, 2018, and shall be utilized by the United States Army Corps of Engineers to restore projects impacted by Hurricane Harvey in the Southwestern and Mississippi Valley Divisions of the Corps to design profiles of the authorized projects: Provided further, That the provisions of section 902 of the Water Resources Development Act of 1986 shall not apply to funds provided under this heading: Provided further, That the amounts in this paragraph are designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.ExpensesFor an additional amount for Expenses for necessary expenses related to the consequences of Hurricane Harvey, $30,000,000, to remain available until expended to oversee emergency response and recovery activities: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That the Assistant Secretary of the Army for Civil Works shall provide a monthly report to the Committees on Appropriations of the House of Representatives and the Senate detailing the allocation and obligation of these funds, beginning not later than 60 days after enactment of this Act.  VGeneral Services AdministrationReal property ActivitiesFederal buildings fundFor an additional amount to be deposited in the Federal Buildings Fund, $25,000,000, to remain available until September 30, 2019, for necessary expenses related to the consequences of Hurricane Harvey, for basic repair and alteration of buildings under the custody and control of the Administrator of General Services, and real property management and related activities not otherwise provided for: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. Small Business AdministrationSalaries and expensesThe provisions under this heading in title III of this Act shall be applied by substituting $20,000,000 for $10,000,000.Office of inspector generalFor an additional amount for Office of Inspector General, $5,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Disaster loans program account(including transfers of funds)For an additional amount for Disaster Loans Program Account for the cost of direct loans authorized by section 7(b) of the Small Business Act, $2,000,000,000, to remain available until expended: Provided, That such costs, including the cost of modifying such loans, shall be defined in section 502 of the Congressional Budget Act of 1974: Provided further, That in addition, for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act, an additional $700,000,000 to remain available until expended, of which $690,000,000 is for direct administrative expenses of loan making and servicing to carry out the direct loan program, which may be transferred to and merged with the appropriations for Salaries and Expenses, and of which $10,000,000 is for indirect administrative expenses for the direct loan program, which may to be transferred to and merged with appropriations for Salaries and Expenses: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. VIDepartment of Homeland SecurityUnited States Customs and Border ProtectionSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $5,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this Act.United States Immigration and Customs EnforcementSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $855,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this Act.United States Secret ServiceSalaries and ExpensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $2,000,000: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That a description of all property to be replaced, with associated costs, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this Act.Coast Guard Acquisition, construction, and improvements (Including transfer of funds)For an additional amount for Acquisition, Construction, and Improvements for necessary expenses related to the consequences of Hurricane Harvey, $450,000,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That notwithstanding the transfer limitation contained in section 503 of division D of Public Law 112–74, such funding may be transferred to other Coast Guard appropriations after notification as required in accordance with such section: Provided further, That a description of all facilities and property to be reconstructed and restored, with associated costs and time lines, shall be submitted to the Committees on Appropriations of the House of Representatives and the Senate no later than 90 days after the date of enactment of this Act.Federal Emergency Management AgencyDisaster Relief Fund(Including Transfer of Funds)For an additional amount for the Disaster Relief Fund in carrying out the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.), $35,000,000,000, to remain available until expended: Provided, That of the total amount provided, $25,000,000,000 shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That the amount in the preceding proviso is designated by the Congress as being for disaster relief pursuant to section 251(b)(2)(D) of the Balanced Budget and Emergency Deficit Control Act of 1985: Provided further, That of the total amount provided, $13,000,000,000 is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 which shall be for major disasters declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That of the total amount provided, $6,000,000 shall be transferred to the Department of Homeland Security Office of Inspector General for audits and investigations related to disasters; Provided further, That the Administrator of the Federal Emergency Management Agency shall publish on the Agency’s website not later than 24 hours after an award of a public assistance grant under section 406 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5172) the specifics of the grant award: Provided further, That for any mission assignment or mission assignment task order to another Federal department or agency regarding a major disaster, not later than 24 hours after the issuance of the mission assignment or task order, the Administrator shall publish on the Agency’s website the following: the name of the impacted state and the disaster declaration for such State, the assigned agency, the assistance requested, a description of the disaster, the total cost estimate, and the amount obligated: Provided further, That not later than 10 days after the last day of each month until the mission assignment or task order is completed and closed out, the Administrator shall update any changes to the total cost estimate and the amount obligated: Provided further, That for a disaster declaration related to Hurricane Harvey, the Administrator shall submit to the Committees on Appropriations of the House of Representatives and the Senate, not later than 5 days after the first day of each month beginning after the date of enactment of this Act, and shall publish on the Agency’s website not later than 10 days after the first day of each such month, an estimate or actual amount, if available, for the current fiscal year of the cost of the following categories of spending: public assistance, individual assistance, operations, mitigation, administrative, and any other relevant category (including emergency measures and disaster resources): Provided further, That not later than 10 days after the first day of each month beginning after the date of enactment of this Act, the Administrator shall publish on the Agency’s website the report (referred to as the Disaster Relief Monthly Report) as required by Public Law 112–74.Disaster Assistance Direct Loan Program AccountFor an additional amount for Disaster Assistance Direct Loan Program Account for the cost of direct loans, $300,000,000, to remain available until expended, as authorized by section 417 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5184), of which up to $4,000,000 is for administrative expenses to carry out the direct loan program: Provided, That such costs, including the cost of modifying such loans, shall be as defined in section 502 of the Congressional Budget Act of 1974: Provided further, That these funds are available to subsidize gross obligations for the principal amount of direct loans not to exceed $400,000,000: Provided further, That these amounts are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Science and TechnologyResearch, development, acquisition, and operations For an additional amount for Research, Development, Acquisition, and Operations, for necessary expenses related to the consequences of Hurricane Harvey, $1,800,000,000, to remain available until September 30, 2018: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  VIIDepartment of the InteriorFish and wildlife serviceConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Harvey, $65,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.National park service historic preservation fundFor an additional amount for the Historic Preservation Fund for necessary expenses related to the consequences of Hurricane Harvey, $100,000,000, to remain available until September 30, 2019, including costs to States necessary to complete compliance activities required by section 106 of the National Historic Preservation Act and costs needed to administer the program: Provided, That grants shall only be available for areas that have received a major disaster declaration pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.): Provided further, That individual grants shall not be subject to a non-Federal matching requirement: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ConstructionFor an additional amount for Construction for necessary expenses related to the consequences of Hurricane Harvey, $700,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Departmental Operationsoffice of the secretary (including transfers of funds)For an additional amount for Departmental Operations and any Department of the Interior component bureau or office for necessary expenses related to the consequences of Hurricane Harvey, $1,000,000,000, to remain available until expended: Provided, That funds appropriated herein shall be used to restore and rebuild national parks, national wildlife refuges, and other Federal public assets; increase the resiliency and capacity of coastal habitat and infrastructure to withstand storms and reduce the amount of damage caused by such storms: Provided further, That the Secretary of the Interior may transfer these funds to any other account in the Department and may expend such funds by direct expenditure, grants, or cooperative agreements, including grants to or cooperative agreements with States, Tribes, and municipalities, to carry out the purposes provided herein: Provided further, That the Secretary shall submit to the Committees on Appropriations of the House of Representatives and the Senate a detailed spending plan for the amounts provided herein within 60 days of enactment of this Act: Provided further, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.ENVIRONMENTAL PROTECTION AGENCYEnvironmental Programs and ManagementFor an additional amount for Environmental Programs and Management for necessary expenses related to the consequences of Hurricane Harvey, $2,500,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Hazardous Substance SuperfundFor an additional amount for Hazardous Substance Superfund for necessary expenses related to the consequences of Hurricane Harvey, $7,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Leaking Underground Storage Tank FundFor an additional amount for Leaking Underground Storage Tank Fund for necessary expenses related to the consequences of Hurricane Harvey, $15,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.State and Tribal Assistance GrantsFor an additional amount for State and Tribal Assistance Grants, $600,000,000, to remain available until expended, of which $500,000,000 shall be for capitalization grants for the Clean Water State Revolving Funds under title VI of the Federal Water Pollution Control Act, and of which $100,000,000 shall be for capitalization grants under section 1452 of the Safe Drinking Water Act: Provided, That notwithstanding section 604(a) of the Federal Water Pollution Control Act and section 1452(a)(1)(D) of the Safe Drinking Water Act, funds appropriated herein shall be provided to States in EPA Region 6 for wastewater and drinking water treatment works and facilities impacted by Hurricane Harvey: Provided further, That notwithstanding the requirements of section 603(d) of the Federal Water Pollution Control Act, for the funds appropriated herein, each State shall use not less than 20 percent but not more than 30 percent of the amount of its capitalization grants to provide additional subsidization to eligible recipients in the form of forgiveness of principal, negative interest loans or grants or any combination of these: Provided further, That the funds appropriated herein shall only be used for eligible projects whose purpose is to reduce flood damage risk and vulnerability or to enhance resiliency to rapid hydrologic change or a natural disaster at treatment works as defined by section 212 of the Federal Water Pollution Control Act or any eligible facilities under section 1452 of the Safe Drinking Water Act, and for other eligible tasks at such treatment works or facilities necessary to further such purposes: Provided further, That the Administrator of the Environmental Protection Agency may retain up to $1,000,000 of the funds appropriated herein for management and oversight: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. RELATED AGENCIESDEPARTMENT OF AGRICULTUREForest Servicecapital improvement and maintenanceFor an additional amount for Capital Improvement and Maintenance for necessary expenses related to the consequences of Hurricane Harvey, $4,400,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.OTHER RELATED AGENCY Smithsonian Institutionsalaries and expensesFor an additional amount for Salaries and Expenses for necessary expenses related to the consequences of Hurricane Harvey, $6,000,000, to remain available until expended: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.  VIIIDepartment of LaborEmployment and Training Administrationtraining and employment services(including transfers of funds)For an additional amount for Training and Employment Services, $100,000,000, for the dislocated workers assistance national reserve for necessary expenses directly related to Hurricane Harvey, which shall be available from the date of enactment of this Act through September 30, 2017: Provided, That the Secretary of Labor may transfer up to $12,000,000 of such funds to any other Department of Labor account for other Hurricane Harvey reconstruction and recovery needs, including worker protection activities: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.department of health and human servicesOffice of the Secretarypublic health and social services emergency fund(including transfers of funds)For an additional amount for Public Health and Social Services Emergency Fund for disaster response and recovery, and other expenses directly related to Hurricane Harvey, including making payments under the Head Start Act and additional payments for distribution as provided for under the “Social Services Block Grant Program”, $2,500,000,000, to remain available until September 30, 2019: Provided, That $300,000,000 shall be transferred to ‘‘Children and Families Services Programs’’ for the Head Start program for the purposes provided herein: Provided further, That $1,500,000,000 shall be transferred to “Social Services Block Grant” for the purposes provided herein: Provided further, That section 2002(c) of the Social Security Act shall be applied to funds appropriated in the preceding proviso by substituting succeeding 2 fiscal years  for succeeding fiscal year: Provided further, That not less than $5,000,000 shall be transferred to the Department of Health and Human Services (“HHS”) “Office of Inspector General” to perform oversight, accountability, and evaluation of programs, projects, or activities supported with the funds provided for the purposes provided herein: Provided further, That notwithstanding any other provision of law, the distribution of any amount shall be limited to the States directly affected by Hurricane Harvey and which have been declared by the President as a major disaster under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act for Hurricane Harvey: Provided further, That none of the funds appropriated in this paragraph shall be included in the calculation of the “base grant” in subsequent fiscal years, as such term is defined in sections 640(a)(7)(A), 641A(h)(1)(B), or 644(d)(3) of the Head Start Act: Provided further, That funds appropriated in this paragraph are not subject to the allocation requirements of section 640(a) of the Head Start Act: Provided further, That funds appropriated in this paragraph for the Social Services Block Grant are in addition to the entitlement grants authorized by section 2002(a)(1) of the Social Security Act and shall not be available for such entitlement grants: Provided further, That in addition to other uses permitted by title XX of the Social Security Act, funds appropriated in this paragraph for the Social Services Block Grant may be used for health services (including mental health services), and for costs of renovating, repairing, or rebuilding health care facilities, child care facilities, or other social services facilities: Provided further, That the remaining $695,000,000 appropriated in this paragraph may be transferred by the Secretary of HHS (“Secretary”) to accounts within HHS, and shall be available only for the purposes provided in this paragraph: Provided further, That the transfer authority provided in this paragraph is in addition to any other transfer authority available in this or any other Act: Provided further, That 15 days prior to the transfer of funds appropriated in this paragraph, the Secretary shall notify the Committees on Appropriations of the House of Representatives and the Senate of any such transfer and the planned uses of the funds: Provided further, That obligations incurred for the purposes provided herein prior to the date of enactment of this Act may be charged to funds appropriated by this paragraph: Provided further, That funds appropriated in this paragraph and transferred to the National Institutes of Health for the purpose of supporting the repair or rebuilding of non-Federal biomedical or behavioral research facilities damaged as a result of Hurricane Harvey shall be used to award grants or contracts for such purpose under section 404I of the Public Health Service Act: Provided further, That section 481A(c)(2) of such Act does not apply to the use of funds described in the preceding proviso: Provided further, That funds appropriated in this paragraph shall not be available for costs that are reimbursed by the Federal Emergency Management Agency, under a contract for insurance, or by self-insurance: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. IXDepartment of TransportationFederal aviation administrationFacilities and equipment(airport and airway trust fund)For an additional amount for ‘‘Facilities and Equipment’’, $90,000,000, to be derived from the Airport and Airway Trust Fund and to remain available until expended, for necessary expenses related to the consequences of Hurricane Harvey: Provided, That such amount is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal highway administrationFederal-aid highwaysEmergency relief programFor an additional amount for the Emergency Relief Program as authorized under section 125 of title 23, United States Code, $6,500,000,000, to remain available until expended: Provided, That the obligations for projects under this section resulting from a single natural disaster or a single catastrophic failure in a State shall not exceed $300,000,000: Provided further, That notwithstanding the preceding proviso, the Secretary of Transportation may obligate more than $100,000,000, but not more than $500,000,000, for a single natural disaster event in a State for emergency relief projects arising from damage caused in calendar year 2017 by Hurricane Harvey: Provided further, That no funds provided in this Act shall be used for section 125(g) of such title: Provided further, That the amount provided under this heading is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Federal transit administrationPublic transportation emergency relief program(including transfer of funds)For the Public Transportation Emergency Relief Program as authorized under section 5324 of title 49, United States Code, $33,000,000,000, to remain available until expended, for recovery and relief efforts in the areas most affected by Hurricane Harvey: Provided, That not more than $10,000,000,000 shall be made available not later than 60 days after the enactment of this Act: Provided further, That the remainder of the funds shall be made available only after the Federal Transit Administration and the Federal Emergency Management Agency sign the Memorandum of Agreement required by section 20017(b) of the Moving Ahead for Progress in the 21st Century Act (Public Law 112–141) and the Federal Transit Administration publishes interim regulations for the Public Transportation Emergency Relief Program: Provided further, That of the funds provided under this heading, the Secretary of Transportation may transfer up to $15,000,000,000 to the appropriate agencies to fund programs authorized under titles 23 and 49, United States Code, in order to carry out projects related to reducing risk of damage from future disasters in areas impacted by Hurricane Harvey: Provided further, That the Committees on Appropriations of the House of Representatives and the Senate shall be notified at least 15 days in advance of any such transfer: Provided further, That up to three-quarters of 1 percent of the funds retained for public transportation emergency relief shall be available for the purposes of administrative expenses and ongoing program management oversight as authorized under 49 U.S.C. 5334 and 5338(i)(2) and shall be in addition to any other appropriations for such purposes: Provided further, That, of the funds made available under this heading, $6,000,000 shall be transferred to the Office of Inspector General to support the oversight of activities funded under this heading: Provided further, That such amounts are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985.Department of Housing and Urban DevelopmentCommunity planning and developmentCommunity development fund(including transfers of funds)For an additional amount for Community Development Fund, $50,000,000,000, to remain available until September 30, 2021, for necessary expenses related to disaster relief, long-term recovery, restoration of infrastructure and housing, and economic revitalization in the most impacted and distressed areas resulting from a major disaster declared pursuant to the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) due to Hurricane Harvey and other eligible events in calendar years 2017, 2018, and 2019, for activities authorized under title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided, That funds shall be awarded directly to the State or unit of general local government as a grantee at the discretion of the Secretary of Housing and Urban Development: Provided further, That the Secretary shall allocate to grantees not less than 50 percent of the funds provided under this heading within 60 days after the enactment of this Act based on the best available data: Provided further, That prior to the obligation of funds, a grantee shall submit a plan to the Secretary for approval detailing the proposed use of all funds, including criteria for eligibility and how the use of these funds will address long-term recovery and restoration of infrastructure and housing and economic revitalization in the most impacted and distressed areas: Provided further, That the Secretary shall by notice specify the criteria for approval of such plans within 45 days of enactment of this Act: Provided further, That if the Secretary determines that a plan does not meet such criteria, the Secretary shall disapprove the plan: Provided further, That funds provided under this heading may not be used for activities reimbursable by or for which funds are made available by the Federal Emergency Management Agency or the Army Corps of Engineers: Provided further, That funds allocated under this heading shall not be considered relevant to the non-disaster formula allocations made pursuant to section 106 of the Housing and Community Development Act of 1974 (42 U.S.C. 5306): Provided further, That a grantee may use up to 5 percent of its allocation for administrative costs: Provided further, That a grantee shall administer grant funds provided under this heading in accordance with all applicable laws and regulations and may not delegate, by contract or otherwise, the responsibility for administering such grant funds: Provided further, That as a condition of making any grant, the Secretary shall certify in advance that such grantee has in place proficient financial controls and procurement processes and has established adequate procedures to prevent any duplication of benefits as defined by section 312 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5155), to ensure timely expenditure of funds, to maintain comprehensive websites regarding all disaster recovery activities assisted with these funds, and to detect and prevent waste, fraud, and abuse of funds: Provided further, That the Secretary shall provide grantees with technical assistance on contracting and procurement processes and shall require grantees, in contracting or procuring these funds, to incorporate performance requirements and penalties into any such contracts or agreements: Provided further, That the Secretary shall require grantees to maintain on a public website information accounting for how all grant funds are used, including details of all contracts and ongoing procurement processes: Provided further, That, in administering the funds under this heading, the Secretary may waive, or specify alternative requirements for, any provision of any statute or regulation that the Secretary administers in connection with the obligation by the Secretary or the use by the recipient of these funds (except for requirements related to fair housing, nondiscrimination, labor standards, and the environment) pursuant to a determination by the Secretary that good cause exists for the waiver or alternative requirement and that such action is not inconsistent with the overall purposes of title I of the Housing and Community Development Act of 1974 (42 U.S.C. 5301 et seq.): Provided further, That, notwithstanding the preceding proviso, recipients of funds provided under this heading that use such funds to supplement Federal assistance provided under section 402, 403, 404, 406, 407, or 502 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5121 et seq.) may adopt, without review or public comment, any environmental review, approval, or permit performed by a Federal agency, and such adoption shall satisfy the responsibilities of the recipient with respect to such environmental review, approval or permit: Provided further, That, notwithstanding section 104(g)(2) of the Housing and Community Development Act of 1974 (42 U.S.C. 5304(g)(2)), the Secretary may, upon receipt of a request for release of funds and certification, immediately approve the release of funds for an activity or project assisted under this heading if the recipient has adopted an environmental review, approval or permit under the preceding proviso or the activity or project is categorically excluded from review under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.): Provided further, That a waiver granted by the Secretary may not reduce the percentage of funds that must be used for activities that benefit persons of low and moderate income to less than 50 percent, unless the Secretary specifically finds that there is a compelling need to further reduce or eliminate the percentage requirement: Provided further, That the Secretary shall publish in the Federal Register any waiver of any statute or regulation that the Secretary administers pursuant to title I of the Housing and Community Development Act of 1974 no later than 5 days before the effective date of such waiver: Provided further, That, of the funds made available under this heading, up to $10,000,000 may be transferred to “Program Office Salaries and Expenses, Community Planning and Development” for necessary costs, including information technology costs, of administering and overseeing funds made available under this heading: Provided further, That of the funds made available under this heading, $10,000,000 shall be transferred to “Office of the Inspector General” for necessary costs of overseeing and auditing funds made available under this heading: Provided further, That the amounts provided under this heading are designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985. General provisions—This title 1091.For fiscal year 2017, upon request by a public housing agency and supported by documentation as required by the Secretary of Housing and Urban Development that demonstrates that the need for the adjustment is due to the disaster, the Secretary may make temporary adjustments to the section 8 housing choice voucher annual renewal funding allocations and administrative fee eligibility determinations for public housing agencies in an area for which the President declared a disaster during such fiscal year under title IV of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170 et seq.), to avoid significant adverse funding impacts that would otherwise result from the disaster. 
1092.The Departments of Transportation and Housing and Urban Development shall submit to the Committees on Appropriations of the House of Representatives and the Senate within 45 days after the date of the enactment of this Act a plan for implementing the provisions in this title, and updates to such plan on a biannual basis thereafter. 1093.None of the funds provided in this title to the Department of Transportation or the Department of Housing and Urban Development may be used to make a grant unless the Secretary of such Department notifies the Committees on Appropriations of the House of Representatives and the Senate not less than 3 full business days before any project, State or locality is selected to receive a grant award totaling $5,000,000 or more is announced by either Department or a modal administration. 
1094.The amounts otherwise provided by this title are revised by reducing the amount made available for Small Business Administration—Disaster Loans Program Account for administrative expenses to carry out the direct loan program authorized by section 7(b) of the Small Business Act (and within such amount, the amount made available for direct administrative expenses of loan making and servicing to carry out such program), and increasing the amount made available for Department of Veterans Affairs—National Cemetery Administration, by $1,000,000. 1095.None of the funds provided in this Act shall be used for land acquisition by the Secretary of the Interior or the Secretary of Agriculture. 
This Act may be cited as the Disaster Relief Appropriations Act, 2017.  